Affirmed and Memorandum Opinion filed July 1, 2004








Affirmed and Memorandum Opinion filed July 1, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00744-CR
NO.
14-03-00745-CR
____________
 
MARK ANTHONY
ELIZONDO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 178th District
Court
Harris County,
Texas
Trial Court Cause Nos.
900,273 & 900,274
 

 
M E M O R A N D U M   O
P I N I O N
After a jury trial, appellant was convicted of two counts of
aggravated robbery.  On June 26, 2003,
the trial court sentenced appellant to confinement for thirty-five years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed written notices of
appeal.  




Appellant=s appointed counsel filed two briefs in which he concludes
the appeals are wholly frivolous and without merit.  The briefs meet the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of each of counsel=s briefs was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and no motion to review the record or pro
se response has been filed.
We agree the appeals are wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
briefs would add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 1, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App. P. 47.2(b).